Reasons for Allowance
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the features, as recited in claim 1, of a .
Claims 2, 7-9, and 20 depend from claim 1, and thus incorporate the allowable features thereof.

The prior art fails to disclose or suggest the features, as recited in claim 3, of a double-threaded flange nipple, the double-threaded flange nipple having: gate threading configured to engage the drain grate frame, and body threading configured to engage an industry standard plumbing drain body situated below the lower shower base side; a gasket configured to: rest against the shower base to extend about the drain hole of the shower base, and be compressed between the double-threaded flange nipple and the plumbing drain body against the shower base.
Claims 4-6 and 10-14 depend from claim 3, and thus incorporate the allowable features thereof.

The prior art fails to disclose or suggest the steps and features, as recited in claim 15, of engaging a drain grate frame with gate threading on a double-threaded flange nipple, engaging an industry standard plumbing drain body situated below the lower shower base side with body threading on the double-threaded flange nipple, resting a gasket against the shower base to extend about the drain hole of the shower 
Claims 16-19 depend from claim 15, and thus incorporate the allowable features thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754